Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 4, 2010 ZYGO CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 0-12944 06-0864500 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) Laurel Brook Road, Middlefield, CT 06455-0448 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (860) 347-8506 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intendedto simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On February 4, 2010, Zygo Corporation announced its fiscal 2010 second quarter results. The full text of the press release issued in connection with the announcement is attached as Exhibit 99.1 to this Current Report on Form 8-K. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits 99.1 Press Release, dated February 4, 2010, issued by Zygo Corporation which announced its fiscal 2010 second quarter results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZYGO CORPORATION Date: February 5, 2010 By: /s/ Walter A. Shephard Name: Walter A. Shephard Title: Vice President Finance, CFO, and Treasurer EXHIBIT INDEX Press Release, dated February 4, 2010, issued by Zygo Corporation which announced its fiscal 2010 first quarter results.
